PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/083,722
Filing Date: 29 Oct 2020
Appellant(s): Snap Inc.



__________________
François deVilliers
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/23/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/29/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 5, 8, 12, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michail et al. (U.S. Patent Application Publication 2015/0310665 A1, hereinafter “Michail”) in view of Levinshtein et al. (U.S. Patent Application Publication 2018/0137651 A1, hereinafter “Levinshtein”).
Claims 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michail in view of Levinshtein further in view of Park et al. (U.S. Patent Application Publication 2014/0232637 A1, hereinafter “Park”).
Claims 3, 4, 6, 10, 11, 13, 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michail in view of Levinshtein further in view of Mendez Mendez et al. (U.S. Patent Application Publication 2016/0253819 A1, hereinafter “Mendez Mendez”).
Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michail in view of Levinshtein further in view of Holzer et al. (U.S. Patent Application Publication 2017/0109930 A1, hereinafter “Holzer”).

(2) Response to Argument

As an initial matter, Examiner notes the SUMMARY OF CLAIMED SUBJECT MATTER on pages 5-8 of the Appeal Brief and the CLAIMS APPENDIX on pages 19-22 correspond to the claims submitted 11/08/2021 that are the subject of the Final Rejection mailed 11/29/2021.
However, there are instances where the Appellants refer to the language of the claims submitted 1/26/2022 which was NOT ENTERED by the Examiner.
For example, on page 11 of the Appeal Brief, Appellants repeatedly recite to the phrase “current image frame pose estimate” which was first introduced in the claims submitted 1/26/2022 which, again, was NOT ENTERED by the Examiner.
In addressing and responding to Appellants’ arguments, Examiner will refer to the corresponding language in the claims submitted 11/08/2021 that are the subject of the Final Rejection mailed 11/29/2021.

A. Claims 1, 5, 8, 12, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michail et al. (U.S. Patent Application Publication 2015/0310665 A1, hereinafter “Michail”) in view of Levinshtein et al. (U.S. Patent Application Publication 2018/0137651 A1, hereinafter “Levinshtein”).

For independent claims 1, 8 and 15, Appellants assert the references fail to disclose determining a pose estimate from a current image frame, a previous image frame and a previous pose; receiving an inertial measurement unit (IMU) pose; determining a transformation between the pose estimate and the IMU pose; applying the transformation to the pose estimate to generate a pose update. Examiner respectfully disagrees.
In response to Appellants’ arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In particular, Michail discloses the determination of a predicted pose from a current position and orientation of a head mounted display device (HMD) as an initial pose estimate (Fig. 4A; page 2/par. 29 and pages 5-6/par. 62). Michail discloses an inertial measurement unit (IMU) for generating updated pose data to determine an updated pose as an IMU pose (Fig. 4A; page 2/par. 29 and pages 5-6/par. 62) where the IMU includes motions sensors such as a magnetometer, gyroscope and an accelerometer (pages 4-5/par. 48). Michail further discloses determining a transformation based on differences between the predicted pose and the updated pose (Fig. 4A; page 2/par. 29 and pages 5-6/par. 62-63). Michail discloses the transformation is applied to a pre-rendered image incorporating the predicted pose to generated an updated image incorporating the updated pose as a pose update (Fig. 4A; page 2/par. 29 and pages 5-6/par. 62-64).
Michail does not disclose determining, using image-based processing, a pose estimate from a current image frame, a previous image frame and a previous pose.
However, these limitations are well-known in the art as disclosed in Levinshtein.
Levinshtein similarly discloses a system and method of operating an augmented reality device to perform pose estimation (page 1/par. 2 and 7-8). Levinshtein explains its system performs pose estimation with image-based processing to determine a pose estimate from a current image frame, a previous image frame and a previous pose (page 7/par. 93 and page 8/par. 102). It follows Michail may be accordingly modified with the teachings of Levinshtein to implement image-based pose estimation to determine its initial pose estimate from a current image frame, a previous image frame and a previous pose and to apply its transformation to the image-based pose estimation to generate its pose update.
A person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention would find it obvious to modify Michail with the teachings of Levinshtein. Levinshtein is analogous art in dealing with a system and method of operating an augmented reality device to perform pose estimation (page 1/par. 2 and 7-8). Levinshtein discloses it use of image-based pose estimation is advantageous in ensuring augmented reality elements are accurately anchored to corresponding real objects to appropriately display augmented reality (page 1/par. 8-11). Consequently, a PHOSITA would incorporate the teachings of Levinshtein into Michail for ensuring augmented reality elements are accurately anchored to corresponding real objects to appropriately display augmented reality. Therefore, claim 1 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.
Appellants argue the references fail to disclose a pose estimate from a current image frame. Examiner respectfully disagrees.
Michail discloses the determination of a predicted pose from a current position and orientation of a head mounted display device (HMD) as an initial pose estimate (Fig. 4A; page 2/par. 29 and pages 5-6/par. 62). Levinshtein similarly discloses a system and method of operating an augmented reality device to perform pose estimation (page 1/par. 2 and 7-8) and explains its system performs pose estimation with image-based processing to determine a pose estimate from a current image frame, a previous image frame and a previous pose (page 7/par. 93 and page 8/par. 102). It follows Michail may be accordingly modified with the teachings of Levinshtein to implement image-based pose estimation to determine its initial pose estimate from a current image frame, a previous image frame and a previous pose.
Next, Appellants argue the references fail to disclose applying the transformation to the pose estimate to generate a pose update. Examiner respectfully disagrees.
Michail discloses the transformation is applied to a pre-rendered image incorporating the predicted pose to generated an updated image incorporating the updated pose as a pose update (Fig. 4A; page 2/par. 29 and pages 5-6/par. 62-64).
Again, Appellants cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.
Finally, Appellants offer conclusory remarks that is not possible to modify Michail with the teachings of Levinshtein. Examiner respectfully disagrees.
Both Michail and Levinshtein are clearly directed to head mounted augmented reality display systems for determining a pose of a user for adjusting a display of an image according to the pose of the user. A PHOSITA would find Michail and Levinshtein to be directed to the same problem in the prior art and would appropriately combine the references in the manner described above. 
Thus, the combination of Michail and Levinshtein is proper.
Therefore, the combination of Michail and Levinshtein discloses the limitations of independent claims 1, 8 and 15. 

For dependent claims 5, 12 and 19, Appellants argue these claims do not disclose “an intermediate pose by comparing the current image frame to the previous image frame.”
However, claims 5, 12 and 19 are directed to “determining the pose estimate by comparing features in the current image frame with features in a 3D model.”
For the purposes of this argument, Examiner will assume Appellants intended to argue that dependent claims 5, 12 and 19 fail to disclose “determining the pose estimate by comparing features in the current image frame with features in a 3D model.” Examiner respectfully disagrees.
In particular, Levinshtein similarly discloses a system and method of operating an augmented reality device to perform pose estimation (page 1/par. 2 and 7-8) and explains its system performs pose estimation with image-based processing by comparing edge features in the current image frame with edge features in a 3D model (page 4/par. 67 and page 7/par. 93-94). It follows Michail may be accordingly modified with the teachings of Levinshtein to implement image-based pose estimation to determine its initial pose estimate by comparing features in the current image frame with features in a 3D model. 
Appellants again assert that the combination of Michail and Levinshtein is improper and that there is no reason to combine the references.
Again, for the reasons discussed above as to independent claims 1, 8 and 15, the combination of Michail and Levinshtein is proper.
Therefore, the combination of Michail and Levinshtein discloses the limitations of independent claims 5, 12 and 19. 

B. Claims 3, 4, 6, 10, 11, 13, 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michail in view of Levinshtein further in view of Mendez Mendez et al. (U.S. Patent Application Publication 2016/0253819 A1, hereinafter “Mendez Mendez”).

For dependent claims 3, 10 and 17, Appellants assert the references do not disclose determining an intermediate pose by comparing the current image frame to the previous image frame. Examiner respectfully disagrees.
Mendez Mendez similarly discloses a system and method for determining a pose for adjusting a virtual object for presenting augmented reality (page 1/par. 1-3 and page 2/par. 25). Mendez Mendez explains an intermediate pose may be interpolated from a current image frame and a previous image frame (page 2/par. 25 and page 4/par. 34). It follows Michail and Levinshtein may be accordingly modified with the teachings of Mendez Mendez to determine an intermediate pose by comparing its current image frame to its previous image frame in its image-based processing.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Michail and Levinshtein with the teachings of Mendez Mendez. Mendez Mendez is analogous art in dealing with a system and method for determining a pose for adjusting a virtual object for presenting augmented reality (page 1/par. 1-3 and page 2/par. 25). Mendez Mendez discloses its use of an intermediate pose is advantageous in ensuring a virtual object appears more realistically in presenting augmented reality (page 5/par. 37). Consequently, a PHOSITA would incorporate the teachings of Mendez Mendez into Michail and Levinshtein for ensuring a virtual object appears more realistically in presenting augmented reality. Therefore, claim 3 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.
For dependent claims 4, 11 and 18, Appellants assert the references do not disclose determining an intermediate pose by comparing features in the current image frame with features in the previous image frame. Examiner respectfully disagrees.
Levinshtein similarly discloses a system and method of operating an augmented reality device to perform pose estimation (page 1/par. 2 and 7-8) and explains its system compares features in the current image frame with features in the previous image frame (pages 7-8/par. 97). It follows Michail may be accordingly modified with the teachings of Levinshtein to compare features in the current image frame with features in the previous image frame. Mendez Mendez similarly discloses a system and method for determining a pose for adjusting a virtual object for presenting augmented reality (page 1/par. 1-3 and page 2/par. 25) and explains an intermediate pose may be interpolated from a current image frame and a previous image frame (page 2/par. 25 and page 4/par. 34). It follows Michail may be accordingly modified with the teachings of Levinshtein and Mendez Mendez to determine an intermediate pose from comparing features in its current image frame to features in its previous image frame in its image-based processing.
For dependent claims 6, 13 and 20, Appellants assert the references do not disclose determining the pose estimate by comparing features in the current image frame with features in a 3D model using the intermediate pose. Examiner respectfully disagrees.
 Levinshtein similarly discloses a system and method of operating an augmented reality device to perform pose estimation (page 1/par. 2 and 7-8) and explains its system performs pose estimation with image-based processing by comparing edge features in the current image frame with edge features in a 3D model (page 4/par. 67 and page 7/par. 93-94). It follows Michail may be accordingly modified with the teachings of Levinshtein to implement image-based pose estimation to determine its initial pose estimate by comparing features in its current image frame with features in a 3D model. Mendez Mendez similarly discloses a system and method for determining a pose for adjusting a virtual object for presenting augmented reality (page 1/par. 1-3 and page 2/par. 25) and explains an intermediate pose may be interpolated from a current image frame (page 2/par. 25 and page 4/par. 34). It follows Michail may be accordingly modified with the teachings of Levinshtein and Mendez Mendez to determine its initial pose estimate by comparing its features in its current image frame with features in its 3D model using the intermediate pose.
For these claims, Appellants appears to generally argue that no rationale exists for combining the teachings of Mendez Mendez with Michail and Levinshtein. Examiner respectfully disagrees.
Again, Mendez Mendez is analogous art in dealing with a system and method for determining a pose for adjusting a virtual object for presenting augmented reality (page 1/par. 1-3 and page 2/par. 25). Mendez Mendez discloses its use of an intermediate pose is advantageous in ensuring a virtual object appears more realistically in presenting augmented reality (page 5/par. 37). Consequently, a PHOSITA would incorporate the teachings of Mendez Mendez into Michail and Levinshtein for ensuring a virtual object appears more realistically in presenting augmented reality.
Thus, the combination of Michail, Levinshtein and Mendez Mendez is proper.
Therefore, the combination of Michail, Levinshtein and Mendez Mendez discloses the limitations of independent claims 3, 4, 6, 10, 11, 13, 17, 18 and 20. 

C. Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michail in view of Levinshtein further in view of Holzer et al. (U.S. Patent Application Publication 2017/0109930 A1, hereinafter “Holzer”).

For dependent claims 7 and 14, Appellants assert the references do not disclose wherein the IMU pose is determined as an interpolated value between two IMU pose values having timestamps adjacent to a timestamp of the pose estimate. Examiner respectfully disagrees.
In particular, Holzer similarly discloses a system and method for determining a pose for adjusting a virtual object for presenting augmented reality (page 1/par. 4 and page 2/par. 23). Holzer explains IMU information as an IMU pose is determined as an interpolated value between two IMU information values at timestamps close to a timestamp for a given image frame (page 5/par. 46) and it is understood or obvious the closest timestamps may be adjacent timestamps to the timestamp for the given image frame. It follows Michail and Levinshtein may be accordingly modified with the teachings of Holzer to determine its IMU pose as an interpolated value between two IMU pose values at timestamps adjacent to a timestamp of a given image frame as the current image frame of its initial pose estimate.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Michail and Levinshtein with the teachings of Holzer. Holzer is analogous art in dealing with a system and method for determining a pose for adjusting a virtual object for presenting augmented reality (page 1/par. 4 and page 2/par. 23). Holzer discloses its interpolation of an IMU pose is advantageous in appropriately determining an IMU pose when a sample rate for IMU information differs from a sample rate for collecting image frames (page 5/par. 46). Consequently, a PHOSITA would incorporate the teachings of Holzer into Michail and Levinshtein for appropriately determining an IMU pose when a sample rate for IMU information differs from a sample rate for collecting image frames. Therefore, claim 7 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.
Appellants argue the combination of Holzer into Michail and Levinshtein is improper because Holzer allegedly teaches away from Michail and Levinshtein. Examiner respectfully disagrees.
Appellants assert Holzer teaches away in pointing to an embodiment where Holzer performs additional image-based methods where IMU information is not available (page 5/par. 46). 
However, the mere fact Holzer discloses embodiments for unrelated additional image-based methods does not discredit the teachings of Holzer for determining an IMU pose as an interpolated value between two IMU information values at timestamps close to a timestamp for a given image frame (page 5/par. 46). 
Thus, the combination of Michail, Levinshtein and Holzer is proper.
Therefore, the combination of Michail, Levinshtein and Holzer discloses the limitations of claims 7 and 14.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHARLES TSENG/Primary Examiner, Art Unit 2613              
                                                                                                                                                                                     Conferees:

/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                        

/KEE M TUNG/Supervisory Patent Examiner, Art Unit 2611                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.